Citation Nr: 1737680	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-35 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to December 1980, and from October 1989 to November 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in January 2017.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In his May 2017 hearing, the Veteran testified that since October 2011, he has been employed full-time at the VA Medical Center (VAMC) in McGuire.  However, despite this, he testified that his service-connected disabilities affected his ability to work, and as a result of them, on average, he missed four days of work per month.  Additionally, the Board notes that as of February 2016, the Veteran has been rated as 90 percent disabled, including evaluated as being 70 percent disabled for PTSD and 40 percent disabled for degenerative joint disease (DJD) of the lumbar spine.  While the Veteran was last given VA examinations to evaluate these disabilities in June 2017, neither the PTSD examination nor the spine examination provided an opinion as to whether the Veteran was capable of substantially gainful employment or what affect, if any, his service-connected disabilities had on his employment.  A new VA examination is necessary to determine the functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected disabilities.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an examination to determine the functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must fully describe the impact of the Veteran's service-connected disabilities (as listed in a July 2017 rating decision) on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

3. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

